Citation Nr: 0332561	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-07 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for aortic stenosis.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961, and from October 1981 to March 2000.  He had 
reserve duty from September 1961 to September 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied, in relevant part, service 
connection for aortic stenosis.  In November 2001, the 
veteran filed a notice of disagreement.  In April 2002, the 
RO furnished the veteran a statement of the case.  In May 
2002, the veteran filed a substantive appeal (VA Form 9).


REMAND

The veteran contends that he is entitled to service 
connection for his aortic stenosis because it first 
manifested while he was in service.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) have not been satisfied with respect to 
the issue on appeal.  The Board notes that the VCAA 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C.A. 
§ 5103A(b)(1), (2).

The Board finds that a VA examination is necessary in order 
to make a decision on this claim.  A systolic murmur was 
detected during the veteran's quadrennial examination for the 
reserves in February 1978.  The veteran entered his second 
period of active duty in October 1981.  Aortic stenosis was 
diagnosed in April 1982.  Thus, a VA examination is needed to 
determine the date of onset of the aortic stenosis and 
whether disease pre-existed service and if so, whether the 
disease was aggravated.

Accordingly, this matter is remanded to the RO for the 
following action: 

1.  The RO should contact the appropriate 
sources and   obtain verification of the 
exact dates that the appellant served on 
active duty for training and inactive 
duty training with the United States Army 
Reserves.  Specifically, dates of any 
full-time duty should be determined, and 
characterized as being under Title 10, 
Title 32, or both.

2.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
onset of the veteran's aortic stenosis.  
The claims folder, to include a copy of 
the Remand, should be made available to 
and be reviewed by the examiner.  All 
indicated tests and studies should 
accomplished, and clinical findings 
should be reported in detail.  Based on a 
review of the records contained in the 
claims folder and the examination 
results, the examiner is asked to address 
the following questions:  

(a).  Is the veteran's aortic stenosis 
a congenital or an acquired condition?  
In addressing this question, the 
examiner should specifically state 
what a congenital condition is and 
whether the veteran's aortic stenosis 
fits into such a definition.

(b).  If the examiner finds that the 
veteran's aortic stenosis is 
congenital, did that condition 
increase in disability during the 
veteran's period of active service 
from September 1959 to September 1961; 
during his reserve duty from September 
1961 to September 1981; or during his 
active service from October 1981 to 
March 2000?  If so, please state the 
approximate date the increase in 
disability occurred; and specify 
whether such increase in disability is 
due to the natural progression of that 
condition.

(c).  If the examiner finds that the 
veteran's aortic stenosis is an 
acquired condition, then the examiner 
is asked to address the following 
questions:

(i).  Is it at least as likely as 
not that the veteran's aortic 
stenosis had its onset during his 
period of active service from 
September 1959 to September 1961, 
or; was it caused by any incident 
that occurred during that service? 

(ii).  Is it at least as likely as 
not that the veteran's aortic 
stenosis had its onset during his 
period of reserve duty from 
September 1961 to September 1981, 
or; was it caused by any incident 
that occurred during such service?  
If so, please state the approximate 
date of onset.

(iii).  Is it at least as likely as 
not that the veteran's aortic 
stenosis had its onset during his 
period of active service from 
October 1981 to March 2000, or; was 
it caused by any incident that 
occurred during that service?

A complete rationale should be given 
for all opinions.  In this regard, the 
opinion should be based on examination 
findings, historical records, and 
medical principles. 

3.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for aortic stenosis, in light 
of the all pertinent evidence and legal 
authority.  If all the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
veteran.  The veteran should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



